DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
 
Claim Objections

           Claims 1, 7, 14 and 19 are objected to because of the following informalities:  
           In claim 1, the limitation “…with the confidence information associated…” in line 17 (including the deleted lines) should be corrected to “…with a confidence information associated…”.  Appropriate correction is required. Same objection is applied to claim 14.

           In claim 7, the limitation “…each of the sample is…” in line 2 should be corrected to “…each of the samples is…”.  Appropriate correction is required.

           In claim 19, the limitation “…for the second attribute.” in line 3 should be corrected to “…for a second attribute.”  Appropriate correction is required.

          Applicant is advised that should claim 1 be found allowable, claim 14 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

         Claims 1, 4 – 9 and 14 – 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
        Claim 1 was amended to recite “extract a predetermined number of samples by comparing the confidence information for the image with the confidence information associated with each of the samples, wherein the each of the samples contains the confidence information of the first attribute and Ground Truth of the first attribute for each registered image;”. In reviewing Applicants disclosure, the specification recites of “the sample information determination unit 330 determines the sample information by matching the confidence information (i.e. the second features) obtained in the feature obtainment step S420 and the confidence information in the pre-determined sample information. More specifically, the matching operation is calculating similarity measures between the obtained confidence information and the confidence information in the pre-determined sample information” in paragraph 0060. The specification further recites “the pre-determined sample information stored in the storage device 350 comprises GT ages, confidence information for the GT ages and at least one GT human attribute relevant to the human age” in paragraph 0068. The specification does not disclose of the amended limitation. Therefore, the claim amendment after the filing of the original disclosure constitutes new matter. The same rejection applies to claim 14.

           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 1, 4 – 9 and 14 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

           Claim 1 recites the limitation "the Ground Truth of the extracted sample" in line 1 of Page 3.  There is insufficient antecedent basis for this limitation in the claim.

           Claim 14 recites the limitation "the Ground Truth of the extracted sample" in line 1 of Page 5.  There is insufficient antecedent basis for this limitation in the claim.

           Claim 17 recites the limitation "the plurality of sample information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

           Claim 20 recites the limitation "the second attribute" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 2633